The plaintiff in error was convicted in the county court of Jackson county on a charge of having *Page 29 
the possession of intoxicating liquor with the intention of violating the prohibitory liquor law, and was sentenced to pay a fine of $100 and to serve 60 days in the county jail. Judgment was rendered in February, 1926, and the appeal was lodged in this court in April, 1926. No brief in support of the appeal has been filed, and no appearance for oral argument made at the time the case was submitted. We have examined the record for jurisdictional errors, and have examined the record carefully. The evidence reasonably supports the judgment, and no fundamental error is apparent. The case is affirmed.